
	

114 HRES 202 IH: Congratulating the 2015 national champions, the Duke University Blue Devils, for their win in the 2015 National Collegiate Athletic Association Division I Men’s Basketball Tournament.
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 202
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2015
			Mr. Butterfield (for himself, Mr. Price of North Carolina, Mr. Jones, Mr. Hudson, Ms. Adams, Mr. Rouzer, Mr. Byrne, Mr. Peters, Mr. Brooks of Alabama, Ms. Jackson Lee, Mr. Holding, and Mr. Trott) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Congratulating the 2015 national champions, the Duke University Blue Devils, for their win in the
			 2015 National Collegiate Athletic Association Division I Men’s Basketball
			 Tournament.
	
	
 Whereas, on April 6, 2015, the Duke University Blue Devils defeated the University of Wisconsin-Madison by a score of 68–63 in the finals of the National Collegiate Athletic Association (NCAA) Division I Men’s Basketball Tournament in Indianapolis, Indiana;
 Whereas the Duke University Blue Devils now hold 5 national men’s basketball titles, winning NCAA championships in 1991, 1992, 2001, 2010, and 2015;
 Whereas the Duke University Blue Devils are tied for the third most NCAA Division I Men’s Basketball Championships in history and tied for the most NCAA Division I Men’s Basketball Championships since the year 2000;
 Whereas Duke University Blue Devils head coach Mike Krzyzewski improved his record to 1,018–310, won his 88th NCAA tournament game, the most in NCAA history, and won his fifth national championship, for the second most championships by any coach in NCAA history;
 Whereas Coach Krzyzewski became the first coach in the history of NCAA Division I Men’s Basketball to reach 1,000 wins by defeating St. John’s University (New York City) 77–68 on January 25, 2015;
 Whereas Coach Krzyzewski and his coaching staff, including Assistant Coaches Jeff Capel, Nate James, and Jon Scheyer, as well as each manager, trainer, and staff member, deserve praise and credit for helping the Duke University Blue Devils reach the pinnacle of achievement in college basketball;
 Whereas the Duke University Blue Devil team roster included seniors Quinn Cook and Sean Kelly, juniors Amile Jefferson, and Marshall Plumlee, sophomores Matt Jones, Sean Obi, and Nick Pagluica, and freshmen Jahlil Okafor, Tyus Jones, Justise Winslow, and Grayson Allen;
 Whereas freshman Tyus Jones was named the Most Outstanding Player of the Final Four, scoring 23 points and collecting 5 rebounds while playing 37 minutes in the championship game;
 Whereas Duke University Blue Devils freshman Tyus Jones, Justise Winslow, and Grayson Allen were each named to the NCAA All-Tournament Team;
 Whereas during the 2014–2015 season, the Duke University Blue Devils finished with a record of 35–4 and scored a total of 3,091 points;
 Whereas the Duke University Blue Devils finished the Atlantic Coast Conference (ACC) 2014–2015 season with a record of 15–3;
 Whereas the Duke University Blue Devils have played in 16 Final Fours and have played in at least one Final Four in 6 consecutive decades;
 Whereas the Duke University Blue Devils have amassed an overall winning percentage of 75 percent in the NCAA tournament, which is the highest percentage of all time;
 Whereas the Duke University Blue Devil players, coaches, and staff are outstanding representatives of Duke University, a top ten university that is recognized annually as a national leader in academics and research;
 Whereas in addition to their skill on the court, the Duke men’s basketball team upholds a high standard of academic excellence, achieving an overall graduation success rate of 100 percent during the most recent NCAA academic reporting period;
 Whereas for the first time in school history five players were named to the 2015 All-ACC Academic Men’s Basketball Team including juniors Amile Jefferson and Marshall Plumlee, and freshman Tyus Jones, Justise Winslow, and Grayson Allen;
 Whereas the Duke men’s basketball program has had 85 ACC All-Academic basketball players in school history;
 Whereas the Duke University Blue Devils showed tremendous dedication to their team, appreciation to their fans, sportsmanship toward their opponents, and respect for the game of basketball throughout the 2014–2015 season;
 Whereas Duke students, faculty, staff, alumni, and all fans of the Duke University Blue Devils are to be congratulated for their sportsmanship, dedication, and support of their team; and
 Whereas the Duke University Blue Devils’ 2015 NCAA championship further solidifies the tradition of basketball excellence that exists in the State of North Carolina, whose universities have won 5 of the last 15 NCAA championships: Now, therefore, be it
	
 That the House of Representatives— (1)congratulates the 2015 national champions, the Duke University Blue Devils, for their win in the 2015 National Collegiate Athletic Association Division I Men’s Basketball Tournament;
 (2)recognizes the achievements of the players, coaches, students, and support staff who were instrumental in the Duke University Blue Devils’ victory;
 (3)invites the Duke University men’s basketball team to the United States Capitol Building to be honored; and
 (4)directs the Clerk of the House of Representatives to make available enrolled copies of this resolution to Duke University President Richard H. Brodhead, Athletic Director Kevin White, and Head Coach Mike Krzyzewski for appropriate display.
			
